DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Applicants argue that the previous art combination of Jeong and Chang, or  Chiang and Chang does not teach the claimed invention. More specifically, that Chang does not teach Si is a result effective variable in multiple TiaXbNc layers contained within a memory stack, where there are three electrodes with silicon having different silicon contents (claim 15) or five electrodes with different resistivities (claim 1, 18). The examiner respectfully disagrees and maintains that the previous combinations read on the claimed invention as previously set forth in the rejection dated 8/31/2021. More specifically, Chang shows there are more than three glue (electrode) layers (1000,1002,1004,1006,1008,1010) in the cited Fig. 4, where the glue layers have structure of TiaXbNc, where X is selected from group consisting of Si (abstract, also ¶40-41). The amount of Si is disclosed as adapted to reduce diffusion of titanium and balance adhesion, therefore it would have been obvious to modify the composition of a TiN based electrode with Si in order to adjust the amount of adhesion and reduce diffusion of titanium thus providing teaching of Si being result effective variable in a TiSiN layer provided in a multilayer phase change memory state. Further with regards to applicants remarks saying the glue layers are not electrodes. This argument is not persuasive since Chang recites electrodes are formed of TiSiN as suitable electrode material (¶45, ¶51), thus the glue layers formed of TiSiN are capable of being electrodes based off the claims as currently written since there are no limitations of any .    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US Patent No. 8119478 (previously cited), in view of Chang et al.  US Patent Publication No. 20060278900 (previously cited).
Regarding claim 15.  Jeong teaches the semiconductor device (Fig. 10) comprising: 
a first metal wiring (electrode 335) disposed on a substrate (310) and extending in a first direction (into the page); 
a second metal wiring (electrode 321)) disposed above the first metal wiring and extending in a second direction (horizontal direction of the page) different from the first direction; and 
a first data storage structure (memory cell of phase change material patterns) between the first metal wiring and the second metal wiring and including a first electrode (336a), a first data storage pattern (337b), a second electrode (336b), a second 
But is silent with respect to wherein the first electrode, the second electrode, and the third electrode comprise silicon and have different silicon contents.
Chang teaches a similar semiconductor device wherein multiple electrode layers (glue layers, see Fig. 4, ¶40-43) formed adjacent switching material and phase change memory material are formed from TiaXbNc wherein X comprises silicon and wherein the amount of silicon is adjusted/different in order to balance adhesion and diffusion reduction of titanium (¶41-42). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use electrodes of TiSiN with different compositions of Si in Jeong's electrodes since it is a known technique for forming electrodes in a multilayer phase change memory device as taught by Chang above and thus could be implemented into Jeong's phase change memory device with predictable results and further Chang teaches adding silicon to the titanium based electrode and adjusting the amount of silicon composition provides good adhesion and reduction of diffusion of titanium (¶41-42).
Regarding claim 16: Jeong and Chang teach the semiconductor device of claim 15, but are silent with respect to wherein a silicon content of the first electrode is lower than a silicon content of the third electrode and greater than a silicon content of the second electrode. However, the combination above (see rejection of base claim 15) 
Regarding claim 17. Jeong and Chang teach the semiconductor device of claim 15, the first electrode, Chang teaches the second electrode, and the third electrode comprise titanium silicon nitride (TiSiN) (glue layers (electrodes) are formed from TiSiN, ¶40-41).

Claims 1-3, 6-7, 9-10, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang US Patent No. 8101937 (previously cited), in view of Chang.
Regarding claim 1.  Chiang teaches a semiconductor device (Fig. 2, also see col. 7, lines: 33-35, where it discloses having more than three resistive switching (storage) layers)) comprising: 
a first metal wiring (18) disposed on a substrate and extending in a first direction; 

a first data storage structure (resistive switching memory device with multiple layers 22) between the first metal wiring and the second metal wiring and 
including a first electrode (conductor 23), a first data storage pattern (resistive switching layer a), a second electrode (conductor 23), a second data storage pattern (resistive switching layer b), a third electrode (conductor 23), a third data storage pattern (resistive switching layer c), a fourth electrode (conductor 23), a fourth data storage pattern (resistive switching d (not shown but stacked with other layers )(embodiment from col. 7, lines 33-35 where there are at least 4 switching layers for embodiment of Fig. 2)), and a fifth electrode (conductor 23), stacked sequentially, 
but is silent with respect to wherein the first electrode, the second electrode, the third electrode, the fourth electrode, and the fifth electrode have different specific resistivities.
Chang teaches a similar semiconductor device wherein multiple electrode layers (glue layers, see Fig. 4, ¶40-43) formed adjacent switching material and phase change memory material are formed from TiaXbNc wherein X comprises silicon and wherein the amount of silicon is adjusted/different in order to balance adhesion and diffusion reduction of titanium (¶41-42). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use electrodes of TiSiN with different compositions of Si (provides different resistivities) such as wherein Si content of the first, second, third, fourth, fifth electrode are different as claimed in Chiang electrodes 
Regarding claim 2. Chiang and Chang teach the semiconductor device of claim 1, but are silent with respect to wherein the first electrode has a first specific resistivity, the second electrode has a second specific resistivity, the third electrode has a third specific resistivity, the fourth electrode has a fourth specific resistivity, and the fifth electrode has a fifth specific resistivity, and among the first to fifth specific resistivities, the fifth specific resistivity is highest and the second specific resistivity is lowest.
However, the combination above (see rejection of base claim 1) teaches changing the silicon content to provide desired resistance values along with adhesion and reduction of diffusion and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide silicon content of the first electrode lower than the third electrode and higher than the second electrode because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in 
Regarding claim 3.   Chiang and Chang teach the semiconductor device of claim 2, but are silent with respect to wherein the first specific resistivity is lower than the fifth specific resistivity, and is higher than the third specific resistivity, and wherein the fourth specific resistivity is lower than the third specific resistivity and is higher than the second specific resistivity.
However, the combination above (see rejection of base claim 1 and 2) teaches changing the silicon content to provide desired resistance values along with adhesion and reduction of diffusion and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide silicon content of the first electrode lower than the third electrode and higher than the second electrode because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). 
Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 6.  Chiang and Chang teach the semiconductor device of claim 1, wherein the first electrode, the second electrode, the third electrode, the fourth 
Regarding claim 7. Chiang and Chang teach the semiconductor device of claim 6, but are silent with respect to wherein the first electrode comprises a first silicon content, the second electrode comprises a second silicon content, the third electrode comprises a third silicon content, the fourth electrode comprises a fourth silicon content, and the fifth electrode comprises a fifth silicon content, among the first to fifth silicon contents, the fifth silicon content is greatest and the second silicon content is lowest, the first silicon content is lower than the fifth silicon content and is greater than the third silicon content, and the fourth silicon content is lower than the third silicon content and is greater than the second silicon content.
However, the combination above teaches changing the silicon content to provide desired resistance values along with adhesion and reduction of diffusion and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide silicon content in the electrode layers as claimed because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990). 

Regarding claim 10.  Chiang and Chang teach the semiconductor device of claim 1, Chiang teaches wherein a side surface of the first electrode, a side surface of the second electrode, a side surface of the third electrode, a side surface of the fourth electrode and a side surface of the fifth electrode protrude further than a side surface of the first data storage pattern, a side surface of the second data storage pattern, a side surface of the third data storage pattern, and a side surface of the fourth data storage pattern (refer to Fig. 2, the sidewall of the structure is coplanar across the electrodes and storage patterns).
Regarding claim 14.  Chiang and Chang teach the semiconductor device of claim 1, Chang teaches wherein the first data storage pattern, the second data storage pattern, the third data storage pattern, and the fourth data storage pattern are formed of a variable resistance material having the same composition (the resistive materials all comprise GST based composition, ¶46-50).

a first metal wiring (18) disposed on a substrate and extending in a first direction; 
a second metal wiring (16) disposed above the first metal wiring and extending in a second direction different from the first direction; and 
a first data storage structure (resistive switching memory device with multiple layers 22) between the first metal wiring and the second metal wiring and including a first electrode (conductor 23), a first data storage pattern (resistive switching layer a), a second electrode (conductor 23), a second data storage pattern (resistive switching layer b), a third electrode (conductor 23), a third data storage pattern (resistive switching layer c), a fourth electrode (conductor 23), a fourth data storage pattern (resistive switching d (not shown but stacked with other layers )(embodiment from col. 7, lines 33-35 where there are at least 4 switching layers for embodiment of Fig. 2)), and a fifth electrode (conductor 23), stacked sequentially, 
wherein the first electrode, the second electrode, the third electrode, the fourth electrode, and the fifth electrode comprise silicon (col. 5, lines 12-20 disclose electrode materials for conductors 23 comprise materials which include silicon such as metal silicon nitrides (including refractory or transition metals with silicon and nitrogen),  or metal silicide)), but is silent with respect to wherein a silicon content of the first electrode is lower than a silicon content of the fifth electrode and greater than a silicon content of the third electrode.
aXbNc wherein X comprises silicon and wherein the amount of silicon is adjusted/different in order to balance adhesion and diffusion reduction of titanium (¶41-42). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use electrodes of TiSiN with different compositions of Si such as wherein Si content of the first electrode is lower than the fifth and greater than the third as claimed in Chiang electrodes since it is a known technique for forming electrodes in a multilayer phase change memory device as taught by Chang above and thus could be implemented into Chiang’s phase change memory device with predictable results and further Chang teaches adding silicon to the titanium based electrode and adjusting the amount of silicon composition provides good adhesion and reduction of diffusion of titanium (¶41-42).
Regarding claim 19: Chiang and Chang teach the semiconductor device of claim 18, but are silent with respect to wherein a silicon content of the fourth electrode is lower than a silicon content of the third electrode and greater than a silicon content of the second electrode.
However, the combination above (see rejection of base claim 18) teaches changing the silicon content to provide desired resistance values along with adhesion and reduction of diffusion and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide silicon content of the first electrode lower than the third electrode and higher than the second electrode . 

Allowable Subject Matter
Claims 11-13 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11.  Chiang and Chang teach the semiconductor device of claim 1, but are silent with respect to further comprising a first selector structure disposed between the first conductive line and the second conductive line and connected to the first data storage structure in series, wherein the first selector structure includes a first lower selective electrode, a first selector layer, and a first upper selective electrode.
Regarding claim 12.  Chiang and Chang teach the semiconductor device of claim 1, but are silent with respect to further comprising: a third conductive line disposed on the second conductive line and extending in the first direction; and a second data storage structure disposed between the second conductive line and the third conductive line, wherein the second data storage structure includes a sixth electrode, a sixth data 
Claim 13 depends from claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829